DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on March 4, 2022 has been received and fully considered.  
The previous claim rejection made under 35 U.S.C. 103 over Goddinger et al. (US 2009/0169644 A1) in view of Biedermann et al. (US 5833998 A), Kuhlman et al. (US 20080031842 A1) and Schmucker-Castner et al. (US 6635702 B1), which was indicated in the Office action dated January 31, 2022 is modified to address applicant’s amendment made to claim 1. The original grounds of the previous rejection are maintained.  
The previous claim rejection made under 35 U.S.C. 103 over Goddinger and Biedermann, Kuhlman and Schmucker-Castner and further in view of Peffly et al. (US 2014/0335041 A1) is maintained for reasons of record. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 10, 11, 13 and 14 are newly rejected under 35 U.S.C. 103 as being unpatentable over Goddinger et al. (US 2009/0169644 A1, published on July 2, 2009) (“Goddinger” hereunder) in view of Biedermann et al. (US 5833998 A, published on November 10, 1998) (“Biedermann” hereunder), Kuhlman et al. (US 20080031842 A1, published on February 7, 2008) (“Kuhlman” hereunder) and Schmucker-Castner et al. (US 6635702 B1, published on October 21, 2003) (“Schmucker-Castner” hereunder).  
Goddinger teaches antidandruff shampoo compositions comprising (i) an aqueous continuous phase comprising sodium laureth sulfate (mixture group 1); (ii) a dispersed phase including dispersed particles of zinc pyrithione (mixture group 4); (iii) a structuring polymer for the aqueous continuous phase (acrylates/C10-30 alkylacrylates crosspolymer (group 2B) and (iv) 0.3 wt % of niacinamide based on the total weight of the composition.  See Example formulations I and J. 
Goddinger fails to teach using 3-20 wt % of niacinamide. 
Biedermann teaches that niacinamide, when topically applied to the skin, regulate the appearance of oily and/or shiny skin, including oily and combined skin, without unacceptably discoloring the skin.  The reference teaches that the compound is used in regulating oiliness of the scalp and for controlling dandruff.  See col. 13, lines 25-30.  The liquid shampoo formulations in Example 5 contains niacinamide in the amount of 4 wt % based on the total weight of the compositions.  
It would have been obvious to one of ordinary skill in the art before the time of filing date of the present application to modify the teachings of Goddinger and increase the amount of niacinamide to the suggested level by Biedermann.  The skilled artisan 
Goddinger fails to teach the crosslinked copolymers of (meth)acrylic acid with one or more C1 to C5 alkyl esters of (meth)acrylic acid. 
Kuhlman teaches that such polymer, a substantially crosslinked alkali-swellable acrylate copolymer, and the crosslinked polymers of acrylates/ C10-30 alkyl acrylate, are interchangeably used for thickening and suspending cosmetic agents in shampoos or other products having an aqueous electrolyte containing environment.  See [0013-0017].  
Schmucker-Castner further teaches that a substantially crosslinked alkali-swellable acrylate copolymer with one or more C1 to C5 alkyl esters of (meth)acrylic acid overcomes the disadvantage of poor viscosity stability of compositions thickened with traditional carbomers or acrylates/C10-30 alkyl acrylate crosspolymers.  See col. 1, lines 40-45.  The reference teaches that the ASE polymer “can generally maintain a smooth, acceptable rheology, without significant increases or decreases in viscosity or pH, with no separation, settling or creaming out, over extended periods of time such as for at least one month at 45 ºC.”  See Summary of the Invention.  
ASE polymer can provide more stability to formulations without significant increase or decrease in viscosity or rheology properties over extended periods of time.  Since Kuhlman teaches that such polymers are commonly used in hair care products such as shampoo as a thickening agent and suggests that it can be interchangeably used with the (meth)acrylic acid crosspolymer of Goddinger; the skilled artisan would have had a reasonable expectation of successfully producing a stable shampoo with a more stable rheology properties by combining the teachings of the references.  

Amended claim 1 requires a limitation “wherein the viscosity of the composition ranges from 5,000 to 60,000 mPas when measured using a Brookfield LVT viscometer (spindle 3,6rpm, 30 seconds) at 20 ºC.” Goddinger teaches that formulations I and J have viscosities ranging from 5K-7K cPs, which is equivalent to 5K-7K mPas, when measured using a Brookfield LVT at 20 ºC.    See also instant claim 13. 

Regarding claim 2, sodium laureth sulfate is present in the amount of 9 wt % based on the total weight of the compositions.  
Regarding claim 4, the Goddinger formulations contain 2 wt % of zinc pyrithione. 
Regarding claim 5, Goddinger formulations A-J contain a cationic polymer selected from polyquaternium-10, polyquaternium-7 or guar hydroxypropyltrimonium chloride. See also the disclosure in paragraphs [0079-0106].  The examples suggest that the disclosed cationic polymers are used for the same purposes and can be interchangeably used. Adding or substituting art-recognized functional equivalents for the same purposes is prima facie obvious.  See MPEP 2144.06.  In this case, combining the disclosed cationic polymers in the examples or interchangeably using one (guar hydroxypropyltrimonium chloride) for the other would have been prima facie obvious.  
Regarding claim 6, the structuring polymer (iii) in the Goddinger formulations I and J are in the amount of 0.4 wt %. 

Regarding claims 7, 10 and claim 14, Biedermann further teaches that the preferred amount of niacinamide ranges from about 2.5-5 wt %.  See col. 2, lines 63-67.  Optimization of the active ingredient to improve oil controlling action and antidandruff property would have been well within the skill in the art. 

Regarding claim 8, Goddinger teaches that the preferred amount of zinc pyrithione ranges from 0.05 - 2% and more preferably 0.25-1.5 wt % and even more particularly from 0.5 to 1 wt %.  See [0072].
Regarding claim 11, the Goddinger formulations have pH of 5; the pH of formulations A-H ranges from 5-6. 



Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goddinger, Biedermann, Kuhlman and Schmucker-Castner as applied to claims 1, 2, 4, 6-8, 10, 11, 13 and 14 as above, and further in view of Peffly et al. (US 2014/0335041 A1, published on November 13, 2014) (“Peffly” hereunder).
Goddinger teaches that the cationic polymers are used in quantities from 0.1 to 5 wt %.  See [0106].  The reference teaches using the guar polymers available from Cosmedia® Guar and Jaguar®. See [0091]. 
Goddinger, however, fails to specifically disclose the molecular weight ranges and the charge density of the guar polymers suitable for the invention.  
Peffly teaches shampoo compositions suitable for formulating with zinc pyrithione.  See [0130-0137].  The reference refers cationic conditioning polymers as deposition polymers which indicates that such polymers provide benefits of providing hair conditioning and deposition of active agents to hair/scalp.  See, for example, [0016] and [0024].  Using these cationic conditioning/deposition guar polymers such as guar hydroxypropyltrimonium chloride from Jaguar series having a charge density of 0.8 mes/g and MW of 500K g//mol, for example, is suggested.  See [0032-0033] for the ranges of the charge density and MW of suitable guar cationic polymers.  Using such polymers in the amount ranging from about 0.01-0.7 wt % is suggested.  See [0030].  
Given the Goddinger teaching and suggestions to use guar hydroxypropyltrimethylammonium chloride in the shampoo formulations, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for the type and grade of the polymers such as those disclosed in Peffly.  The person of ordinary skill in the art would have been motivated to do so, as 1) both references are directed to shampoo formulations used as a delivery system for pharmaceutical/cosmetic active agents (i.e., zinc pyrithione and/or niacinamide) and 2) Peffly discloses guar hydroxypropyltrimethylammonium chlorides identifiable by the MW and charge density. Since the latter teaches and suggests that these cationic polymers provide hair conditioning and deposition properties, the skilled artisan would have had a reasonable expectation of successfully producing a stable shampoo formulation with consistent hair conditioning and antidandruff action aided by cationic deposition polymer.  

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are unpersuasive. 
Applicant argues that Goddinger “teaches away” from including any additional acrylate polymers to its compositions.  Examiner respectfully points out that combining or substituting art-recognized functional equivalents for known purposes is prima facie obvious.  See MPEP 2144.06.  In this case, Kuhlman establishes that the crosslinked polymers of acrylate/C10-30 alkyl acrylate of Goddinger and the ASE polymer of the present invention are conventional thickeners well known in personal care art and particularly in shampoo formulation art.  Thus, combining these thickeners or substituting one for the other to increase the viscosity of a shampoo formulation is prima facie obvious.  Furthermore, Schmucker-Castner specifically provides that the ASE polymer overcomes the disadvantage of poor viscosity stability of compositions comprising thickened with traditional carbomers or acrylates/C10-30 alkyl acrylate crosspolymer when the composition comprises water insoluble materials.  Goddinger is also concerned with stabilizing the composition comprising water-insoluble oil components or water-insoluble antidandruff agents See [0115, 0294].  Based on such teachings, one of ordinary skill in the art would have obviously found a motivation to replace the thickener in Goddinger and instead use the ASE polymer to improve the stability.  Applicant’ assertion that the Goddinger invention presents no faults for modification is not persuasive, since it is well settled in patent law that the expectation of some advantage is the strongest rationale for combining references.  See MPEP 2144, II.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.")  In this case, it follows that one of ordinary skill in the art would have found the teachings or suggestions of Schmucker-Castner to use the ASE polymers over the Goddinger polymers to improve the viscosity and stability of the Goddinger compositions. Such modification is not what one of ordinary skill in the art “could have” done, but would have done driven by the specific motivation to advance the technology and make an improved product.  
Applicant also argues that the viscosity of the formulations I and J is “immaterial” to the viscosity of the present composition.  However, prior art shows the viscosity of conventional shampoo formulations, and it is obvious that one of ordinary skill in the art would have followed such teachings to make another product with an adequate rheology and viscosity suitable for a shampoo.  
Applicant argues that Biedermann fails to teach to make a composition with the presently claimed viscosity.  However, this reference was cited to show that niacinamide is used to regulate the oiliness of the scalp and for controlling dandruff.  
Applicant appears to argue that niacinamide is somehow linked to water-insoluble particulates in another reference not cited in the present rejection (US 4835148).  The nexus between niacinamide and such reference is not clear.  Examiner respectfully points out that the solubility of a compound is inherent to the compound; the solubility of niacinamide as disclosed in Biedermann cannot be different from the solubility of niacinamide used in the present invention.  Nonetheless, it is noted that Biedermann teaches initially adding niacinamide in an aqueous phase with other water- soluble compounds (components G) to make the emulsion in Example 1. Thus, it is viewed that niacinamide is shown as a water-soluble component in Biedermann.
Applicant also argues that the present invention shows an unexpected stability and viscosity property as niacinamide used at a high level impairs the viscosity and physical stability of a composition. In response, examiner respectfully points out Schmucker-Castner’s disclosure that the ASE polymer provides a superior stability performance than conventional Carbopols in formulations comprising water-insoluble components (antidandruff agents or silicone compounds).  Thus, the superior viscosity and stability of the present invention when the ASE polymer is used in place of the conventional Carbopols is not viewed unexpected or surprising.


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617